DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-14 in the reply filed on 6/1/2021 is acknowledged.  Applicant’s did not expressly state that the election was without traverse and did not include any arguments against the restriction/election of species and therefore the Office is treating the electron as without traverse.

Claims Status
Claims 1-14 are now pending before the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites in the pattern recognition step the use of a reference PPG waveform pattern that is based on a mathematical model of the PPG signal.  A review of the specification appears to indicate the application one of three types of processes to produce mathematical model.   A reaction-diffusion model as taught at [0082] of the published specification.  A cellular neural network or CNN is taught at [0168] and [0232].  And finally, a self-adaptive nonlinear oscillator is taught at [0230].  The broadest reasonable interpretation of “mathematical model” however would encompass other model types beyond the scope of the written description.  Applicants do not have possession of the full scope of the claimed invention.  The Office suggest amending claim 1 to limit the type of mathematical model to those described above.   The limitation “pattern recognition” in claim 1 has the same issue as the specification appears to indicate that this is simply applying cross correlation analysis (see at least [0234]).  The Office suggests amending claim 1 to recite the limitations of claim 10.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the steps of detecting, segmenting, applying, retaining, and discarding in the body of claim 1.  Each one of these steps were interpreted by 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenzel et al. (US 2011/0009754).
Regarding claim 1, Wenzel et al. disclose a method comprising: 
receiving a photoplethysmography (PPG) signal collected by a PPG sensing apparatus (Fig. 4 shows PPG sensor 303 feeding data into controller 460); 
detecting peaks and valleys in the PPG signal ([0151] states that local minima and maxima in an ensemble averaged PPG signal can be determined using either first or second derivatives); 
segmenting the PPG signal to provide a first time series of PPG waveforms located between two subsequent valleys in the PPG signal (this is shown in Fig. 7C where PPG signals are divided such that each segment represents a single beat; valleys are approximated here; the segmentation here is based off of fiducial points in a simultaneously recorded ECG signal as discussed in [0151]; note, the Office did not interpret this segmentation step as necessarily tied to the valley and peak detection; the claim also does not state what the peak detection is used for); 
applying pattern recognition to the first time series with respect to a reference PPG waveform pattern produced based on a mathematical model of the PPG signal by assigning a recognition score to the waveforms in the first time series (see [0148] – “At step 606, an outlier removal process is performed, to remove "bad" heart beats. In an embodiment, the outlier removal can be accomplished by grouping a plurality (e.g., 20) consecutive heart beats, determining a mean of the filtered PPG signal for the plurality of heart beats, and then comparing the determined mean to individual cycles of the filtered PPG signal. Further, outlier removal can be performed by removing each cardiac cycle of the filtered PPG signal that deviates by at least a threshold amount (e.g., 3 or some other number of standard deviations) from the mean of the PPG signal for the plurality of consecutive beats.”; the model in this case would be the average of the plurality of consecutive heartbeats; comparing and using the threshold criteria would amount to the claimed pattern recognition process; recognition score being the deviation value compared to the standard deviation); 
retaining the waveforms in the first time series having a recognition score higher or equal to a recognition threshold; and discarding the waveforms in the first time series having a recognition score lower than the recognition threshold thereby producing a resulting PPG signal (Fig. 7D shows the discarded beats and the retained beats).
Regarding claim 2, Wenzel et al. disclose the method further comprising band pass filtering the PPG signal (see [0033] – “FIG. 7B illustrates the PPG signal of FIG. 7A after it has been band-passed filtered”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (US 2011/0009754).  Wenzel et al. disclose wherein detecting the peaks and valleys comprises calculating first and second derivatives of the PPG signal ([0151] – “-the second derivative of the ensemble averaged PPG signal can be determined to find local minima and maxima. The locations of a maximum and a minimum are where the first derivative is equal to zero. The second derivative can be used to determine if a specific location is a maximum or a minimum”; note again the Office did not interpret claim 1 as requiring the use of the valley determination in the previous step for segmenting – i.e. other valley . 
Regarding claim 14, Wenzel et al. disclose wherein the PPG sensing apparatus comprises a plurality of probes [0081] notes that at least one light source is included) and a front-end device (see controller 460 in Fig. 4) and wherein receiving the PPG signals comprises performing measurements using the probes and receiving measurement information from the front-end device (303 feeds PPG data into controller 460).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (US 2011/0009754) in view of the Office taking Official Notice of the limitations in claim 3.  Claim 3 recites the method wherein band pass filtering the PPG signal comprises a joint low- pass and high-pass .  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (US 2011/0009754) in view of Addison et al. (US 2014/0180043).  Wenzel et al. do not disclose the method further comprising normalizing the PPG signal to a unitary range prior to the segmenting.  However, the step of normalizing as claimed was known in the PPG signal processing arts.  Addison et al. teach a method of determining PPG signal quality (see Abstract).  Addison includes a step for normalizing the PPG signal between -1 and 1 (see [0074]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Wenzel et al. to include the claimed normalization step of the PPG signal to facilitate comparisons of data across different subjects. There would have been a reasonable expectation of success given that this amounts to simple math.   
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (US 2011/0009754) in view of Addison et al. (US 2012/0136605).
Regarding claims 6 and 8, Wenzel et al. do not disclose:
the method further comprising producing the reference PPG waveform pattern via a self-adaptive nonlinear oscillator; or
wherein the reference PPG waveform pattern is produced with a neural network.
However, because claim 8 depends from claim 6, the Office interpreted claim 8 as a narrower version of the claimed oscillator (i.e. a neural network falls within the category of self adaptive nonlinear oscillators; therefore prior art for claim 8 can also be used to reject claim 6).  Addison et al. teach a method for analyzing PPG signals (see Fig. 2 which shows PPG sensor 13 and signal processing device 14).  Addison et al. teach that pattern recognition techniques applied to PPG signals may include such algorithms as neural networks (see [0113]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to replace or include as an option another method of comparing beats to discard PPG data that may be corrupted such as neural networks as taught by Addison et al. because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (US 2011/0009754) in view of Olde et al. (US 2012/0283581).  
Regarding claim 9, Wenzel et al. do not disclose the method further comprising rescaling the reference PPG waveform pattern over time to facilitate applying pattern recognition to time-comparable waveforms.  However, the concept of rescaling a reference in a pattern recognition scheme is generally known. Olde et al. teaches a method of PPG signal processing directed to identifying noise/error and removing them from the PPG signal (see generally [0026] to [0030]).  Olde et al. teach, “the retrieved reference profile is scaled in time to the current pump cycle” ([0391], the measurement of the signal in this case may be affected by other components of the medical system, the system measures vital signs during the operation of an extracorporeal circuit which includes a pump that may introduce artifacts into the system; the reference therefore may be scaled to take into account the 
Regarding claim 10, Wenzel et al. do not disclose wherein applying the pattern recognition comprises applying cross-correlation analysis between the waveforms in the first time series and the reference PPG waveform pattern, and wherein the recognition score includes a cross-correlation index (recall Wenzel uses a comparison of how many standard deviations a beat is from the average).  Olde et al. teach, “In another embodiment, the beating detection block 53 determines the presence or absence of a beating signal based on pattern recognition processing. For example, all or part of the signal segment or the envelope may be matched against one or more predetermined signal patterns that are representative of a beating signal. In one example, the obtained envelope (optionally low-pass filtered) may be cross-correlated or otherwise convolved with each of a set of sinus waves of different frequencies. Each cross-correlation/convolution results in a correlation curve, from which a maximum correlation value can be obtained. The resulting set of maximum correlation values may then be compared to a threshold value for determining presence/absence of a beating signal, where a high enough maximum correlation value may be taken as an indication of such presence” (see [0597]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Wenzel et al. to use the claimed cross correlation step as taught by Olde et al. for pattern recognition because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Allowable Subject Matter
 Claims 7 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 – No prior art of record teaches or fairly suggests, in combination with all other limitations, the generation of a reference PPG waveform using a reaction-diffusion model for a pattern recognition scheme in the manner claimed.
Claim 11 – No prior art of record teaches or fairly suggests, in combination with all other limitations, the validation of an ECG signal waveform by performing cross correlation between the first derivative of a PPG signal and the ECG signal waveforms in the manner claimed.  The Office identified numerous art that performs cross correlation between ECG and PPG waveforms for the purpose of determining time shift that can be used to estimate a pulse transit time (PTT) used for determining blood pressure.  This however is completely different from the objective of claim 11.  Cross-correlation is a measurement that tracks the movements of two or more sets of time series data relative to one another. It is used to compare multiple time series and objectively determine how well they match up with each other and, in particular, at what point the best match occurs.  The closest art identified by the Office includes the attached Vaz NPL reference.  Vaz teaches an automatic method for motion artifacts detection in PPG signals referenced with ECG data.  Vaz teaches cross correlation between the PPG and ECG signal for windows of data (pg. 706, right column, first paragraph).  The Office believes this was for the purpose of identifying artifacts.  This would appear to be very close, but differs at least in respect to the use of the first derivative of the PPG signal.  Claims 12 and 13 both depend from claim 11 and would be allowable for the same reasons as claim 11. 
Conclusion
Claims 1-6 and 8-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791            
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791